In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                            No. 15-1431V
                                         Filed: May 10, 2016
                                             Unpublished

****************************
LAURIE J. FERENC,           *
                            *
                Petitioner, *
            v.              *
                            *                                Attorneys’ Fees and Costs;
SECRETARY OF HEALTH         *                                Special Processing Unit (“SPU”)
AND HUMAN SERVICES,         *
                            *
                Respondent. *
                                                     *
****************************
Robert P. Goodwin, Walsh Roberts & Grace, Buffalo, NY, for petitioner.
Lara A. Englund, U.S. Department of Justice, Washington, DC, for respondent.

                         DECISION ON ATTORNEYS’ FEES AND COSTS 1

Dorsey, Chief Special Master:

       On November 30, 2015, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleged that as a result of receiving an influenza (“flu”)
vaccine on September 11, 2013, she suffered an injury to her left shoulder. On April 18,
2016, the undersigned issued a decision awarding compensation to petitioner based on
the respondent’s proffer. (ECF No. 19).

       On May 5, 2016, petitioner filed an unopposed motion for attorneys’ fees and
costs. (ECF No. 20). 3 Petitioner requests attorneys’ fees in the amount of $5,722.50

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the

undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
3   In the motion, petitioner states that respondent has no objection to petitioner’s request.
and attorneys’ costs in the amount of $618.23 for a total amount of $6,340.73. Id. at
Exhibit A. In accordance with General Order #9, petitioner’s counsel represents that
petitioner incurred no out-of-pocket expenses. (ECF No. 24).

       The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request and the lack of opposition
from respondent, the undersigned GRANTS petitioner’s motion for attorneys’ fees and
costs.

       Accordingly, the undersigned awards the total of $6,340.73 4 as a lump sum
in the form of a check jointly payable to petitioner and petitioner’s counsel Robert
P. Goodwin.

        The clerk of the court shall enter judgment in accordance herewith. 5

IT IS SO ORDERED.

                                                          s/Nora Beth Dorsey
                                                          Nora Beth Dorsey
                                                          Chief Special Master




4 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all

charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

5 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                     2